 THE OCALA STAR BANNER5693.By restrainingand coercing the employees of Cleghorn and Swaney in theexercise of the rights guaranteed in Section 7 of the Act, District 31 and LocalsNos. 4050, 4346, 1379, 2338, 4047, and 8327 have engaged andare engaging inunfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Locals Nos. 6593, 4060, and 4740 ha` e not restrained or coerced the em-ployees of Cleghorn and Swaney within the meaning of the Act,as alleged inthe complaint.[Recommended Order omitted from publication in this volume.]THE OCALA STAR BANNERandINTERNATIONAL PRINTING PRESSMENASSISTANTS'UNION OF NORTII AMERICA,A. F. OFL.,PETITIONER.Case No. 10-RC-1365. July 25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer publishes and prints a newspaper. The Peti-tioner seeks a unit.of pressmen and stereotypers in the Employer'spressroom.The Employer takes no issue with the unit described inthe petition.However, it contends that the unit is inappropriateasserting that there is only one full-time nonsupervisory employeeinvolved.Of the three employees contemplated by the petition, theEmployer contends that two should not be included in the unit, onebecause he is a supervisor, and the other because he works less than50 percent of his time in the pressroom, the rest of his time beingspent in other departments of the employer.95 NLRB No. 74. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDChief Printer 1It is the contention of the Employer that this employee is a super-visor and should be excluded from the unit.The Petitioner disagrees.There are two full-time employees, including the chief printer, andone part-time helper in the Employer's pressroom.The full-timeemployees have much the same duties, consisting of clearing the press,placing paper on the press, casting flat casts, casting newspaper casts,and operating the press and also the stereotyping machine.Thoughboth employees operate the press, it apeahs that the chief printer isresponsible for its operation while the other pressman more frequentlyis engaged in removing papers from the press.Both employees arepaid by the hour and receive time and a half for overtime.However,the chief printer is paid at about a 30-percent higher rate.He hashad about 10 years' experience as a pressman as compared with 2 yearsfor the other pressmen whom he instructed and trained in presswork.The chief printer does not have authority to hire or discharge theother employees in the pressroom, or to exercise any of the otherstatutory prerogatives of a supervisor.On the basis of the abovefacts and upon the entire record, we are of the opinion that the rela-tionship of the chief printer to the other printer and to their helperis that of the more skilled to the lesser skilled craftsman, and notthat of supervisor to subordinate.2Accordingly, we find that thechief printer is not a supervisor as defined by the Act.'Part-time Pressroom Employee 4The Employer contends that this employee should be excluded fromthe unit because he works most of his time in departments of theEmployer other than the pressroom.While admitting that this isso at the-present time, the Petitioner alleges that before the filing ofthe petition herein, the part-time employee worked over 50 percentof his time in the pressroom.The Petitioner has filed a charge'against the Employer alleging a discriminatory change in the dutiesof the part-time employee .5 In view of the pendency of this chargewe will hold in abeyance the unit disposition of this employee and1This position is held by William Pooser.The parties refer to him by various titles.Wethink the title used is a fair description of his position.11.S. Berlin,d/b/aI.S. Berlin Press,93 NLRB 13;William H. Hill,d/b/a JohnsonCity Publishing Company,81 NLRB 1341.8About seven or eight times a year the chief printer is in charge of four or five temporaryemployees hired to unload paper from railway cars and place it in the plant.This opera-tion usually takes about 5 hours.Whether or not the chief printer can be considered to beexercising the functions of a supervisor during this operation,these occasions are tootrivial and sporadic to affect our finding.*This position is held by Elven Grubbs.Case No. 10-CA-1258.The Petitioner has filed a waiver of the right to raise asobjections to the election any of the matter alleged in its charge. ARKANSAS FUEL OIL COMPANY571will permit him to vote a challenged ballot in the election hereinafterdirected.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All pressmen and stereotypers at the Employer's establishment inOcala, Florida, excluding all office clerical employees, guards, pro-fessional employees, and supervisors, as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]ARKANSASFUEL OIL COMPANYandJ. A. LEE.CaseNo.16-CA-275.July. 25,1951Decision and OrderOn April 11, 1951, Trial Examiner Stephen S. Bean issued his In-termediate Report in the above-entitled proceeding, recommendingthat the complaint herein be dismissed, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the charging partyand the General Counsel filed exceptions to the Intermediate Report,and Respondent and the charging party filed briefs.The request for.oral argument is denied, because the record andbriefs, in our opinion, adequately set forth the positions of the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions.and recommendations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein be, and it hereby is,dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed by J. A. Lee, herein called the Charging Party, on June5,1950, the General Counsel of the National Labor Relations Board, by the1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwiththis case to a three-member panel[Members Houston,Reynolds,and Styles].95 NLRB No. 75.